Alexander, J.
Appellant filed for probate the purported will of Hattie Cameron, deceased. The will was admitted to probate and letters of executorship were issued to appellant. Bond was furnished by him, notice to creditors published, and an inventory was later approved by the chancellor.
There was later filed a petition’by the appellees to set aside the probate. Taking this petition as a conventional contest of the will, we find that there was no notice to the proponents as required by Code, 1942, Section 506.
The learned chancellor, acting no doubt upon some misapprehension of fact, granted the prayer of the petition and set aside the decree admitting the will to probate. Authority need not be summoned to support the error assigned that such course was unauthorized.
Reversed and remanded.